Citation Nr: 1535213	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-00 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass graft (CABG) and pacemaker, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD) with restrictive airway disease (RAD) (asthma) component and asbestosis, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A February 2009 rating decision denied reopening this claim.  See discussion below as to finality of prior decisions.  After the Veteran filed a notice of disagreement, the statement of the case issued in November 2009 reopened the claim, but denied it on the merits.  The Veteran perfected his appeal in January 2010 via submission of a VA Form 9.  At that time, he requested a Travel Board hearing.  However, the Veteran failed to appear at a scheduled February 2015 Travel Board hearing after he was properly notified.  He did not submit a request for postponement or a statement of good cause following his failure to appear; therefore, the Board considers any outstanding request for a hearing before the Board to be withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a May 2001 rating decision, the RO denied service connection for coronary artery disease.  The Veteran appealed to the Board; however, in January 2008, he stated his desire to withdraw his appeal.  Therefore, the May 2001 rating decision became final.  
 
2. Evidence received since the May 2001 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's coronary artery disease (CAD), status post coronary artery bypass graft (CABG) and pacemaker, did not have onset during active service or within one year of service discharge, is not etiologically related to active service, and is not caused by or aggravated by service-connected pulmonary asbestosis, chronic obstructive pulmonary disease (COPD), and restrictive airway disease (RAD) (asthma).  


CONCLUSIONS OF LAW

1. The May 2001 rating decision denying the Veteran's claim of entitlement to service connection for coronary artery disease is final. 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).
 
2. The criteria for reopening the claim of service connection for coronary artery disease have been met. 38 U.S.C.A. §§ 5103A , 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for coronary artery disease (CAD), status post coronary artery bypass graft (CABG) and pacemaker, to include as secondary to service-connected pulmonary asbestosis, chronic obstructive pulmonary disease (COPD), and restrictive airway disease (RAD) (asthma), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Notification letters from VA to the Veteran in April 2008 provided the Veteran with proper notice regarding how to establish a claim of entitlement to service connection on both direct and secondary bases.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and associated these records with the claims file.  

The RO also requested disability records from the Social Security Administration  (SSA); however, SSA responded in June 2007 and July 2009 that there were no medical records available regarding the Veteran because they had been destroyed.  The RO subsequently issued a formal finding in October 2009 that the Veteran's SSA medical records were unavailable and properly notified the Veteran.  Thus, a remand is not required to obtain SSA records, as this would only serve to further delay adjudication of the Veteran's claim on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran was first afforded a relevant VA examination in November 2000.  The Veteran was provided additional VA examinations in October 2004 and February 2007.  In connection with this claim, the Veteran was scheduled for a January 2014 VA examination, but he canceled it, stating he did not want to report for examination.    

Neither the Veteran nor his representative has identified any outstanding evidence relevant to his claims on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and appellate review may proceed without prejudice to the Veteran.  


II. New and Material Evidence to Reopen

The Veteran has previously claimed entitlement to service connection for coronary artery disease and has been denied in a May 2001 RO decision, which the Veteran appealed to the Board.  The Board denied the Veteran's claim in May 2005; however, the matter was the subject of a November 2006 Joint Motion for Remand (JMR) before the United States Court of Appeals for Veterans Claims.  Therefore, the Board issued a December 2006 remand seeking further development in accordance with the JMR.  Thereafter, the RO issued an October 2007 Supplemental Statement of the Case (SSOC).  However, in a statement received in January 2008, the Veteran clearly stated "please cancel all appeals."  

Then, in March 2008, the Veteran filed a claim to reopen the previously denied claim.  He clearly stated he was requesting "reopening," and he expressed no further interest in continuing the prior appeal or in rescinding his prior withdrawal.  In fact, he has never claimed such.  

Therefore, the Board considers the prior appeal of the 2001 rating decision withdrawn by the Veteran.  Since the Board's 2005 decision was vacated by the Court, the 2001 rating decision remains the last final decision on this claim. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

Since 2001, significant medical evidence has been received, some of which contain statements about the etiology of the Veteran's heart condition.  The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board is cognizant of the Court's instructions that the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is more than enough to reopen under the low threshold of Shade.

Having reopened the claim, the Board will consider it on the merits.  There is no prejudice to the Veteran, as the RO reopened the claim and considered it on the merits in the November 2009 statement of the case, and continued to consider the merits in a subsequent January 2012 supplemental statement of the case.


III.  Service Connection - CAD  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for coronary artery disease (CAD), status post coronary artery bypass graft (CABG) and pacemaker, to include as secondary to his respiratory disorders.  When he first brought this claim in 2001, he was service-connected for asbestosis.  While this appeal was pending, a January 2012 rating decision granted service connection for chronic obstructive pulmonary disease (COPD) with restrictive airway disease (RAD) (asthma) component.  

As an initial matter, the Board notes that service treatment records are negative for complaints, treatment, or diagnosis of CAD, or any chronic or recurrent symptoms of this disorder.  Physical examinations at service enlistment in August 1954 and at service separation in June 1958 document normal clinical evaluations of the Veteran's heart.  

Post-service VA and private treatment records document a diagnosis of CAD beginning in 1995.  

The Veteran was first afforded a VA examination in conjunction with his claim in November 2000, at which time a VA examiner opined that the Veteran's CAD was not a secondary condition to his service-connected asbestosis.  The Veteran disagreed, and later testified before the Board that he believed his heart attack five years prior was asbestos related.  The Veteran also submitted a July 1992 report to the Canadian Workers Compensation Board on Cor Pulmonale which found a probable connection between compensable respiratory disease and the development of cor pulmonale, which it defined as a heart failure resulting from lung disease recognized by an increase in the right ventricular and pulmonary artery pressure in the absence of left ventricular failure.  

In October 2004, the veteran underwent a VA heart examination.  Although the Veteran's claims file was not initially made available to the examiner, the examiner was able to review it following the exam and prior to rendering an opinion as to the etiology of the Veteran's CAD.  The examiner recounted the Veteran's history of asbestos exposure while in service and his subsequent heart problems many years after service.  The examiner also indicated that he reviewed the July 1992 Worker's Compensation report submitted by the Veteran, as well as other related medical literature regarding a potential correlation between CAD and asbestosis.  Notably, the examiner explained that the July 1992 report was not applicable to the Veteran's claim, because the report addressed cor pulmonale, which is a different ailment than the Veteran's diagnosed CAD.  Ultimately, the examiner concluded that there was no relationship between the Veteran's CAD and his service-connected asbestosis.  

Thereafter, following the December 2006 Board remand, the Veteran was again afforded a VA examination in February 2007.  The examiner ultimately concluded that the Veteran's CAD was not caused by or a result of asbestosis, given that asbestosis is not a risk factor for CAD according to relevant medical literature.  Additionally, the examiner stated that the Veteran's CAD was not aggravated by asbestosis related pleural disease as the Veteran had no evidence of cor pulmonale, which may aggravate cardiac function.  The examiner supported this conclusion by noting that echocardiogram studies did not show right ventricular hypertrophy, right atrial hypertrophy, or pulmonary hypertension, all of which may indicate the presence of cor pulmonale.  

The February 2007 VA examiner requested an additional pulmonary consultation in March 2007 as to whether the Veteran's CAD was aggravated by asbestos exposure.  The VA pulmonologist noted that published risk factors for CAD do not include asbestos exposure, and indicated that after research, references to the issue were inconclusive, and that further studies are needed to determine whether past exposure to asbestos materially increases the risk of CAD as compared to the known risk factors, such as smoking, positive family history, dyslipidemia, metabolic syndrome, hypertension, diabetes, and others.  The pulmonologist thus concluded, after his review and research of relevant literature, that the Veteran's asbestos exposure did not aggravate his CAD.  

A January 2011 private treatment record documents that the Veteran suffers from asbestosis, a restrictive lung disease which can lead to right-sided congestive heart failure.  

In February 2012, in response to the grant of service connection for additional respiratory conditions, the Veteran's attorney indicated that he wished to continue with his appeal to the Board regarding coronary artery disease, and he requested that further opinion was now needed as to whether the additional service connected conditions of COPD and/or RAD caused his coronary artery disease. 

In January 2014, a VA examination was scheduled to obtain an additional medical opinion.  The Veteran canceled the examination, stating that he was now rated at 100 percent and did not want to attend the examination.  

In a June 2015 letter, the Veteran's attorney argued that medical studies have shown COPD has a strong effect on coronary artery disease, and he argued service connection was warranted on this basis. 

After a full review of the claims file, the Board finds that the preponderance of evidence weighs against the Veteran's claim.  There is no competent evidence of record that links the Veteran's CAD to his active service or to his service-connected conditions, including COPD with RAD component and asbestosis.  

The Board first notes that there is no competent evidence that the Veteran's CAD first manifested within one-year of service discharge; therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, there is no competent evidence that the Veteran experienced symptoms of CAD continuously since active service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

The Veteran's lay statements are competent insofar as they report observable symptoms, see Layno, 6 Vet. App. at 469; however, such statements are not competent insofar as they assert a nexus between his current CAD and active service or a current service-connected disability, as to do so requires complex medical knowledge that the Veteran is not shown to possess.  See Jandreau, 492 F.3d at 1376-77.  

The July 1992 report of the Canadian Workers Compensation Board on Cor Pulmonale submitted by the Veteran does indicate a probable connection between compensable respiratory disease and the development of cor pulmonale, which it defined as a heart failure resulting from lung disease recognized by an increase in the right ventricular and pulmonary artery pressure in the absence of left ventricular failure.  However, as noted by the October 2004 VA examiner, cor pulmonale is a different condition than the Veteran's diagnosed CAD.  Moreover, the July 1992 report does not reference the specific facts particular to the Veteran's claim.  

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509   (1998).  However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

Given the generic nature of the July 1992 report submitted by the Veteran, which ultimately references a different medical condition than the Veteran's CAD, the Board affords it little probative value in considering the merits of the Veteran's claim.  

To the extent that a January 2011 private treatment record documents that asbestosis can lead to right-sided congestive heart failure, the Board finds that it is speculative in nature, and thus it is afforded less probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  

The most probative competent evidence of record is the multiple opinions rendered by VA examiners, discussed above, which conclude that the Veteran's CAD was not caused by or aggravated by his asbestosis.  

As for the now service-connected COPD with RAD, additional examination was scheduled in January 2014 to solicit an opinion on the relationship between these conditions and coronary artery disease.  The Veteran did not report.  Therefore, as the record stands, there is no competent evidence suggesting such a relationship is possible, and an effort to assist the Veteran was unsuccessful, as he canceled the examination since he is in receipt of 100 percent compensation. 

In sum, there is no competent evidence that the Veteran's CAD, status post CABG and pacemaker, is due to or aggravated by his service-connected COPD with RAD (asthma) component and asbestosis.  Because the preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

New and material evidence has been received to reopen the claim; service connection for CAD, status post CABG and pacemaker, to include as secondary to service-connected COPD with RAD (asthma) component and asbestosis, is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


